Opinion

DALY, J.
The plaintiff, David Fishbein, appeals from the judgment of the trial court dismissing his appeal from the defendant’s order suspending his motor vehicle operator’s license for a period of ninety days following his arrest for operating a motor vehicle while under the influence of liquor or drugs in violation of General Statutes § 14-227a (a). The sole issue on appeal is whether the police had a reasonable and articulable suspicion to justify stopping the plaintiffs vehicle. We affirm the judgment of the trial court.
The facts are undisputed. On March 5, 1996, New Haven police officers Peter A. Beckwith and Paul Cavalier were assigned to conduct a surveillance of a house at 180 Poplar Street in New Haven. They were parked at the intersection of Exchange and Poplar Streets at approximately 2:15 a.m. The neighborhood and the 180 *554Poplar Street house were known to the police as places where illicit drug sales often occurred.
While they were parked, a blue sedan operated by the plaintiff entered Poplar Street, stopped and its lights and engine were turned off. The passenger, Debbie Can-delora, emerged from the vehicle and went to the front door at 180 Poplar Street. After the door was opened, Candelora had a brief conversation with an occupant of the house. When she returned to the vehicle, the engine was started and the lights turned on. The vehicle was then stopped by the police. Candelora denied any drug purchase and indicated that she was looking for her son. While the plaintiff was in the driver’s seat, alcohol was detected on his breath and, after failing the field sobriety test, he was arrested for operating a motor vehicle while under the influence of intoxicating liquor in violation of § 14-227a (a).1 The plaintiff subsequently failed the chemical blood alcohol tests,2 which resulted in the suspension of his motor vehicle operator’s license. This appeal followed.
“In reviewing the action of an administrative agency the trial court must accept the evidence presented to such agency uncoated by any judicial gloss. ‘Conclusions reached by an administrative body must be upheld by the court if they are supported by the evidence that was before the administrative body. Balch Pontiac-Buick, Inc. v. Commissioner of Motor Vehicles, 165 Conn. 559, 563, 345 A.2d 520 [1973]. The credibility of witnesses and the determination of issues of fact are matters within the province of the administrative *555agency. Jaffe v. State Department of Health, 135 Conn. 339, 343, 64 A.2d 330 [1949], It is not the function of the court to retry the case. The question is not whether the trial court would have reached the same conclusion but whether the record before the commission supports the action taken. Conley v. Board of Education, 143 Conn. 488, 492, 123 A.2d 747 [1956].’ Williams v. Liquor Control Commission, 175 Conn. 409, 414, 399 A.2d 834 (1978).” Hospital of St. Raphael v. Commission on Hospitals & Health Care, 182 Conn. 314, 318, 438 A.2d 103 (1980); see also 2 B. Holden & J. Daly, Connecticut Evidence (2d Ed. 1988) § 125a, p. 1219. “With regard to questions of fact, it is neither the function of the trial court nor of this court to retry the case or to substitute its judgment for that of the administrative agency. . . . Judicial review of conclusions of law reached administratively is also limited. The court’s ultimate duty is only to decide whether, in light of the evidence, the [agency] has acted unreasonably, arbitrarily, illegally, or in abuse of its discretion. . . . Griffin Hospital v. Commission on Hospitals & Health Care, 200 Conn. 489, 496, 512 A.2d 199, appeal dismissed, 479 U.S. 1023, 107 S. Ct. 781, 93 L. Ed. 2d 819 (1986).” (Internal quotation marks omitted.) Connecticut Light & Power Co. v. Dept. of Public Utility Control, 219 Conn. 51, 57-58, 591 A. 2d 1231 (1991).
The defendant challenges his arrest on the ground that the police officer lacked reasonable and articulable suspicion to stop his vehicle. “ ‘[T]he principles of fundamental fairness that are the hallmark of due process permit a brief investigatory detention, even in the absence of probable cause, if the police have a reasonable and articulable suspicion that a person has committed or is about to commit a crime.’ State v. Lamme, 216 Conn. 172, 184, 579 A.2d 484 (1990); see Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). In determining the constitutional validity of an investigatory stop, both the United States Supreme Court and *556our Supreme Court require a balancing of the nature of the intrusion upon personal security against the importance of the government interest inducing that intrusion. United States v. Hensley, 469 U.S. 221, 105 S. Ct. 675, 83 L. Ed. 2d 604 (1985); State v. Mitchell, 204 Conn. 187, 527 A.2d 1168, cert. denied, 484 U.S. 927, 108 S. Ct. 293, 98 L. Ed. 2d 252 (1987). Our Supreme Court has also recognized the pervasive societal interest in the apprehension and punishment of drunken drivers and has found that ‘balancing the circumscribed nature of a Terry stop intrusion against the serious risks of criminal behavior, especially in the context of the risks associated with driving while under the influence of intoxicating liquor . . . [brief detention] does not violate due process.’ State v. Lamme, supra [184],
“In justifying the intrusion, ‘the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.’ Terry v. Ohio, supra, [392 U.S.] 21; State v. Cofield, 220 Conn. 38, 44, 595 A.2d 1349 (1991); State v. Whitfield, 26 Conn. App. 103, 110, 599 A.2d 21 (1991). In evaluating the validity of such a stop, courts consider whether, in light of ‘the totality of the circumstances—the whole picture,’ the police officer had ‘a particularized and objective basis for suspecting the particular person stopped of criminal activity.’ United States v. Cortez, 449 U.S. 411, 417-18, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981); State v. Mitchell, supra, [204 Conn.] 195. Review of atrial court’s determination of whether a reasonable and articulable suspicion exists ‘involves a two part analysis: (1) whether the underlying factual findings of the trial court are clearly erroneous; and (2) whether the conclusion that those facts gave rise to such a suspicion is legally correct.’ State v. Kyles, 221 Conn. 643, 660, 607 A.2d 355 (1992). ‘The trial court’s conclusions must stand unless they are legally and logically inconsistent with the facts.’ *557State v. Cofield, supra [44].” State v. Harrison, 30 Conn. App. 108, 111-13, 618 A.2d 1381 (1993), aff'd, 228 Conn. 758, 638 A.2d 601 (1994).
In this case, the police officers observed the plaintiff s vehicle at 2:15 a.m. on a street known for illicit drug sales. Candelora left the vehicle and went to the door of a residence reputed to be a place where drugs were sold. The door opened slightly and Candelora had a brief conversation with an occupant.
Under these circumstances, the officers had an objective basis to suspect that the plaintiff may have been involved in the purchase of narcotics. The facts of this case support the determination that a reasonable and articulable suspicion existed to justify the stop of the plaintiffs vehicle. We conclude that the trial court properly dismissed the plaintiffs appeal.
The judgment is affirmed.
In this opinion DUPONT, J., concurred.

 General Statutes § 14-227a (a) provides in relevant part: “No person shall operate a motor vehicle while under the influence of intoxicating liquor or any drug or both. A person commits the offense . . . if he operates a motor vehicle ... (1) while under the influence of intoxicating liquor or any drug or both or (2) while the ratio of alcohol in the blood of such person is ten-hundredths of one per cent or more of alcohol, by weight.”


 The first test was administered at 3:07 a.m., with a result of 0.125, and the second test was administered at 3:44 a.m., with a result of 0.118.